FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIYAM AKMAL,                                   No. 11-35769

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05378-RJB

  v.
                                                 MEMORANDUM *
CENTERSTANCE INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Mariyam Akmal appeals pro se from the district court’s order denying her

motion for appointment of counsel in her employment discrimination action

brought under 42 U.S.C. § 1981. We dismiss this appeal for lack of jurisdiction.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court construed Akmal’s request for counsel under both Title

VII’s appointment provision, 42 U.S.C. § 2000e-5(f)(1), and the provision

generally applicable to indigent civil litigants, 28 U.S.C. § 1915(e). However,

because Akmal has consistently and expressly stated that her claims are brought

under § 1981, and not Title VII, only § 1915(e) is properly at issue. Accordingly,

we lack jurisdiction because the district court’s denial of Akmal’s request for

counsel is not immediately appealable. See Kuster v. Block, 773 F.2d 1048, 1049

(9th Cir. 1985); see also Wilborn v. Escalderon, 789 F.2d 1328, 1330 & n.2 (9th

Cir. 1986) (recognizing that while orders denying appointment of counsel under

Title VII may be immediately appealed, denials of counsel under § 1915 may not).

      We similarly lack jurisdiction to review the district court’s order regarding

pre-trial discovery deadlines. See Nascimento v. Dummer, 508 F.3d 905, 909 (9th

Cir. 2007) (“Discovery orders, such as an order not to extend the time for

discovery, are interlocutory and thus not usually subject to immediate appeal.”).

      DISMISSED.




                                          2                                       11-35769